

117 HR 3107 IH: Helping to Encourage Real Opportunities (HERO) for Youth Act of 2021
U.S. House of Representatives
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3107IN THE HOUSE OF REPRESENTATIVESMay 11, 2021Ms. Kelly of Illinois introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to modify the work opportunity credit for certain youth employees.1.Short titleThis Act may be cited as the Helping to Encourage Real Opportunities (HERO) for Youth Act of 2021.2.Modification and extension of work opportunity credit for certain youth employees(a)Expansion of credit for summer youth(1)Credit allowed for year-round employmentSection 51(d)(7)(A) of the Internal Revenue Code of 1986 is amended—(A)by striking clauses (i) and (iii) and redesignating clauses (ii) and (iv) as clauses (i) and (ii), respectively;(B)in clause (i) (as so redesignated), by striking (or if later, on May 1 of the calendar year involved),;(C)by striking the period at the end of clause (ii) (as so redesignated) and inserting , and; and(D)adding at the end the following new clause:(iii)who will be employed for not more than 20 hours per week during any period between September 16 and April 30 in which such individual is regularly attending any secondary school..(2)Increase in credit amountSection 51(d)(7) of the Internal Revenue Code of 1986 is amended by striking subparagraph (B) and by redesignating subparagraph (C) as subparagraph (B).(3)Conforming amendments(A)Subparagraph (F) of section 51(d)(1) of the Internal Revenue Code of 1986 is amended by striking summer.(B)Paragraph (7) of section 51(d) of such Code is amended—(i)by striking summer each place it appears in subparagraphs (A);(ii)in subparagraph (B), as redesignated by paragraph (2), by striking subparagraph (A)(iv) and inserting subparagraph (A)(ii); and(iii)by striking summer in the heading thereof.(b)Credit for disconnected youth(1)In generalParagraph (1) of section 51(d) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (I), by striking the period at the end of subparagraph (J) and inserting , or , and by adding at the end the following new subparagraph:(K)an disconnected youth..(2)Disconnected youthParagraph (14) of section 51(d) of such Code is amended to read as follows:(14)Disconnected youthThe term disconnected youth means any individual who—(A)(i)is certified by the designated local agency as having attained age 16 but not age 25 on the hiring date, and(ii)has self-certified (on a form prescribed by the Secretary) that such individual—(I)has not regularly attended any secondary, technical, or post-secondary school during the 6-month period preceding the hiring date,(II)has not been regularly employed during such 6-month period, and(III)is not readily employable by reason of lacking a sufficient number of basic skills, or(B)is certified by the designated local agency as—(i)having attained age 16 but not age 21 on the hiring date, and(ii)an eligible foster child (as defined in section 152(f)(1)(C)) who was in foster care during the 12-month period ending on the hiring date..(c)Effective dateThe amendments made by this section shall apply to individuals who begin work for the employer after the date of the enactment of this Act.